Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION

1.  A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 10/4/21 has been entered.
 
Applicant’s amendment and response filed 10/4/21 is acknowledged and has been entered.  

The Declaration of Inventor Brian T. Fife under 37 CFR 1.132 filed 10/4/21 is acknowledged and has been entered.

2.  Applicant is reminded of Applicant's election without traverse of Group I and species of antigen comprising one MHC class II/peptide complex, wherein copies of the MHC class II/peptide complex comprise the same MHC II and the same peptide, and Applicant’s election with traverse of the species of enriching step recited in instant dependent claim 9, in Applicant’s amendment and response filed 10/20/20.  

Search and examination had also been extended in the prior office action of record to claims 1-4, 7-10, 12, 14-18 and 21-24 as they pertain to MHC class I/peptide complexes comprising a same peptide.  Presently, the non-elected species recited in previously withdrawn claims 5 and 6 are now being included in search and examination.

Claims 1-10, 12, 14-18 and 21-24 are presently being examined.   

3.  The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.





Applicant’s arguments of record in the amendment and response filed 10/4/21 on pages 5-7 at section “III” are not persuasive as they pertain to methods for linking two protein or peptide domains using sortase cleavage because written description does not allow for experimentation and is severable from the enablement requirement.  However, with regard to covalent attachment of a peptide of the peptide MHC complex, the relevant issue is that covalent attachment encompasses direct covalent attachment (fusion) as well as indirect covalent attachment e.g., via an amino acid linker, in some instances having a cysteine to trap the peptide to an MHC molecule having a modification in an F pocket residue that is a contact residue for a side chain of the C-terminal amino acid of a MHC class I peptide and in other instances just comprises a flexible peptide linker and a native MHC molecule.  One of skill in the art was aware that due to the contacts between the peptide termini and the MHC and in particular due to the closed nature of the MHC class I binding groove that direct covalent attachment (fusion of the peptide to the MHC) was not correlated to the functional property of peptide binding in the peptide binding groove of MHC and stability of the peptide-MHC complex.  
	
5.  Claims 1-10, 12, 14-18 and 21-24 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. This is a written description rejection.
 
An applicant shows possession of the claimed invention by describing the claimed invention with all of its limitations using such descriptive means as words, structures, figures, diagrams, and formulas that fully set forth the claimed invention. Lockwood v. Amer. Airlines, Inc., 107 F.3d 1565, 1572, 41 USPQ2d 1961, 1966 (Fed. Cir. 1997). Possession may be shown in a variety of ways including description of an actual reduction to practice, or by showing that the invention was "ready for patenting" such as by the disclosure of drawings or structural chemical formulas that show that the invention was complete, or by describing distinguishing identifying characteristics sufficient to show that the applicant was in possession of the claimed invention. See, e.g., Pfaff v. Wells Elecs., Inc., 525 U.S. 55, 68, 119 S.Ct. 304, 312, 48 USPQ2d 1641, 1647 (1998); Eli Lilly, 119 F.3d at 1568, 43 USPQ2d at 1406; Amgen, Inc. v. Chugai Pharm., 927 F.2d 1200, 1206, 18 USPQ2d 1016, 1021 (Fed. Cir. 1991) (one must define a compound by "whatever characteristics sufficiently distinguish it"). "Compliance with the written description requirement is essentially a fact-based inquiry that will ‘necessarily vary depending on the nature of the invention claimed.’" Enzo Biochem, 323 F.3d at 963, 63 USPQ2d at 1612.  An invention described solely in terms of a method of making and/or its function may lack written descriptive support where there is no described or art-recognized correlation between the disclosed function and the structure(s) responsible for the function. See MPEP 2163 I.A.

An applicant may also show that an invention is complete by disclosure of sufficiently detailed, relevant identifying characteristics which provide evidence that applicant was in possession of the claimed invention, i.e., complete or partial structure, other physical and/or chemical properties, functional characteristics when coupled with a known or disclosed correlation between function and structure, or some combination of such characteristics. Enzo Biochem, 323 F.3d at 964, 63 USPQ2d at 1613 (quoting the Written Description Guidelines, 66 Fed. Reg. at 1106, n. 49, stating that "if the art has established a strong correlation between structure and function, one skilled in the art would be able to predict with a reasonable degree of confidence the structure of the claimed invention from a recitation of its function".). "Thus, the written description requirement may be satisfied through disclosure of function and minimal structure when there is a well-established correlation between structure and function." See MPEP 2163 II.3.	

Applicant has broadly claimed the method recited in instant base claim 1, wherein a subject is immunized with an ingredient, a composition comprising antigen, wherein the antigen comprises a peptide-MHC complex (p:MHC).  The genus of p:MHC complex that is the administered ingredient in the claimed method encompasses any MHC, human or non-human, and any peptide from the universe of proteins, natural and artificial, that can bind to an MHC molecule.

The specification does not disclose a representative number of species of such peptide-MHC complexes used in the claimed method, nor sufficient relevant identifying characteristics in the form of structure or functional characteristics coupled with a known or disclosed correlation between structure and function.

The peptides that bind to a MHC class I or MHC class II molecule may be from any protein in the universe of proteins or may be from an artificial repertoire.  Due to this breadth and due to the vast amount of structural diversity of both peptides and MHCs, although a large number of peptide/MHC binding pairs are known in the art, they do not constitute a representative number of species for p:MHC complexes that are administered in the claimed method. 

There are approximately 12,500 different MHC class I and MHC class II molecules alone in the human population (see for example HLA Nomenclature 2015, of record), plus various different MHC allele products in non-human animals.  The high polymorphism of the human MHC system comprises mainly differences in the peptide binding groove. Thus, the genus of HLA molecules is very large and structurally diverse, particularly within the peptide binding groove of the MHC molecules. 

As to the size of the genus of peptides, the peptides may be from any protein in the universe of proteins, or they may be from an artificial repertoire.  The evidentiary references below teach that most prokaryotes have genomes ranging from 1,000 to about 4,500 open reading frames (for proteins), while the simplest eukaryote yeast has over 6,000 ORFs, and the human proteomes are extremely complex having between 35,000 and 50,000 ORFs, made even more complex by alternative spicing of many mRNAs encoding proteins as well as extensive and variable post-translational modifications.  These proteins are extremely structurally diverse, as are the peptides comprised therein.  

Evidentiary reference Ali-Khan et al (Current Protocols in Protein Science, 2002: 22.1.-22.1.19) teaches that most prokaryotes have genomes ranging from 1,000 to about 4,500 open reading frames (ORFs), that there is minimal post-translational processing of proteins, and therefore the maximum number of unique proteins that can be produced is close to the number of ORFs.  Said reference additionally teaches that the simplest eukaryote yeast has over 6,000 ORFs and moderate amounts of post-translational processing, but in contrast, human proteomes are extremely complex with between 35,000 and 50,000 ORFs, alternative splicing of many mRNAs, and extensive, variable post-translational modifications of many proteins.  Ali-Khan et al teach that a reasonable estimate of structurally and functionally distinct protein components that can be produced from a single genome is on the order of 1,000,000 distinct components (see entire reference, especially page 22.1.2 at section spanning columns 1-2).  

In addition, with regard to the size of the genus of peptides, evidentiary reference Schumacher and Schrieber teach that a large fraction of mutations in human tumors is not shared between patients at meaningful frequencies and may therefore be considered unique.  One of skill in the art must first identify mutations present within these proteins and predict and test potential MHC binding peptides from these proteins or isolate the peptides that are bound to MHC on tumor cells directly.   

Schumacher and Schrieber (Science, 2015, 384 (6230): 69-74) teach that a large fraction of the mutations in human tumors is not shared between patients at meaningful frequencies and may therefore be considered patient-specific.  Deep sequencing technologies can be used to identify the mutations present within the protein-encoding part of the genome of an individual and predict potential neoantigens, and potential MHC binding peptides can be predicted, or isolated, and used to query T cell reactivity (para spanning pages 69-70, Fig. 1).  Schumacher and Schrieber further teach that “it should be kept in mind that the presence of a neoantigen does not equal the induction of T cell reactivity”, due to e.g., hindering activation of T cells by the tumor microenvironment (page 70 at para spanning cols 2-3).  Schumacher and Schrieber estimate the neoantigen repertoire in human cancer of 10 somatic mutations per Mb of coding DNA corresponds to about 150 nonsynonymous mutations within expressed genes (Fig. 2) (see entire reference).  

Thus, the genus of natural peptides and artificial repertoire (e.g., artificial library) peptides is extremely large and structurally diverse, and one of skill in the art would not be able to envision a priori the sequences of the peptides that bind to particular MHC molecules.   

With regard to lack of a structure/function relationship, the primary sequence of a peptide does not correlate with binding to a particular MHC molecule.  This is because even if a peptide has a motif for potential binding to a particular MHC molecule, the presence of a motif is not a guarantee of peptide binding thereto.  Each peptide must be tested to ascertain if it binds to a particular MHC molecule.  In other words, although there are predictive algorithms that may be employed to predict peptides that can potentially bind to a particular MHC molecule, these algorithms yield false positive results, and the peptides must still be tested for binding to a particular MHC or CD1d molecule and the resulting complexes tested for T cell recognition.

Evidentiary reference Wieczorek et al (Front. Immunol. 2017, volume 8, article 292: 1-16) teaches that the groove in between the 1 and 2 domains helices of MHC class I molecules accommodates peptides based on the formation of a set of conserved hydrogen bonds between the side chains of the MHC molecule and the backbone of the peptide and the occupation of defined pockets by peptide side chain anchor residues. Wieczorek et al teach that the type of interactions of individual peptide side chains with the MHC depend upon the geometry, charge distribution and hydrophobicity of the peptide binding groove. Wieczorek et al teach that prediction of peptide binding based upon bioinformatics algorithms (i.e., in silico predictions) yield false positive results.  (See entire reference, especially page 2 at column 1 and the para spanning columns 1-2).  

Thus, the primary sequence of a peptide does not correlate with the functional property of binding to a MHC class I molecule, even when the peptide sequence comprises anchor amino acid residues for potential binding to the binding groove of a particular MHC class I molecule.  The same is the case for MHC class II peptide binding predictions. Although experimental ranking schemes are available for predicting relative binding strengths of some MHC binding peptides and assays are available to test the binding of peptides to MHC, experimentation is not a rationale for providing adequate written description.  

One of skill in the art cannot envision these amino acid sequences a priori.  One of skill in the art must perform a method of discovery to determine them.

Although one of skill in the art could employ methods of discovery to make the peptide ingredients for use in the claimed method:

“Possession may not be shown by merely describing how to obtain possession of members of the claimed genus or how to identify their common structural features.”  See University of Rochester, 358 F.3d at 927, 69 USPQ2d at 1895.
As Applicant is undoubtedly aware, recent court decisions in the biotechnology arena have highlighted the issue with defining binding members strictly using functional terms as can be readily seen in both AbbVie Deutschland GmbH v. Janssen Biotech. Inc. 759 F.3d 1285 (Fed. Cir. 2014) and Amgen v. Sanofi. (Fed Cir, 2017-1480. 10/5/2017). Indeed, in Amgen the court indicates that that it is improper to allow patentees to claim a binding molecule by describing something that is not the invention, i.e.,  the structure to which it binds, as knowledge of the chemical structure of the thing being bound does not give the required kind of structure-identifying information about the thing being claimed. 

Notably, in the instant claims, neither the particular MHC molecules nor the peptides that bind to particular MHC class I protein(s) are specified using a chemically defined structure/sequence (or the identity of the particular class I MHC molecule combined with the amino acid sequence of the peptide)

Applicant is claiming a method that administers a composition comprising p:MHC complexes wherein these p:MHC ingredients cannot be envisioned a priori.

As such, artisans would reasonably conclude that Applicant was not in possession of the genus of all such peptide/MHC complex ingredients in the claimed method at the time claimed invention was filed.

Also note that the instant claims are directed to methods of using the peptides in the composition, rather than the peptides comprised in the composition themselves, but the same standard applies with regard to the written description requirement.  See University of Rochester v. G.D. Searle & Co., Inc., 69 USPQ2d 1886, 1895 (Fed. Cir. 2004). In the instant case, the claimed methods cannot be practiced without the recited composition comprising the said peptides that have the ability to bind to a donor-specific HLA antigen.
Applicant is also reminded that the written description provision of 35 U.S.C. 112 is severable from its enablement provision (Ariad Phar., Inc. v. Eli Lilly & Co., 598 F.3d 1336 (Fed. Cir. 2010); see also Centocor Ortho Biotech Inc. v. Abbott Labs., 97 USPQ2d 1870, 1876 (Fed. Cir. 2011).

This rejection may be potentially obviated by inclusion of an active method step for providing/making the composition comprising the p:MHC complex.

6.  The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

7.  Claims 6-10, 14 and 18 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

     a) Claim 6 is indefinite in the recitation of “The method of claim 5 wherein the method comprises immunizing a subject with a composition comprising an antigen comprising a first peptide-MHC complex and subsequently immunizing the subject with a composition comprising an second peptide-MHC complex comprising a different peptide that the first peptide-MHC complex” because it is not clear what is meant, i.e., as claim 5 that claim 6 depends upon recites that the antigen comprises at least two different peptide-MHC complexes, wherein the MHC of each peptide complex comprises the same MHC and wherein the peptide of each peptide-MHC complex is different.  The metes and bounds of the claim are not clear.

     b) Claim 7 recites the limitation “wherein enriching the subpopulation of cells comprises enriching a subpopulation of cells capable of binding to a multimeric form of antigen” at lines 1-3.  This limitation lacks antecedent basis in instant base claim 1, as the subpopulations recited in the “enriching” step are a subpopulation of “antibody-producing” cells.

     c) Claim 9 recites “and wherein excluding cells that do not bind to p:MHC comprises excluding cells that bind to the marker or the photosynthetic pigment” at lines 2-4.  This limitation lacks antecedent basis in ultimate base claim 1.  Base claim 1 recites that the method further comprises excluding cells that bind to a decoy peptide-MHC complex that comprises a same MHC and a different peptide in comparison to the immunizing peptide-MHC complex.

     d) Claim 14 recites “wherein excluding cells that do not bind to p:MHC comprises excluding cells that bind to a peptide not bound to an MHC complex and/or to an MHC complex not bound to a peptide” at lines 1-3.  This limitation lacks antecedent basis in instant base claim 1, as base claim 1 recites that the method further comprises excluding cells that bind to a decoy peptide-MHC complex that comprises a same MHC and a different peptide in comparison to the immunizing peptide-MHC complex.

     e)  Claim 18 recites “wherein excluding cells that do not bind to p:MHC comprises excluding cells that bind to the adjuvant”.  This limitation lacks antecedent basis in instant base claim 1, as base claim 1 recites that the method further comprises excluding cells that bind to a decoy peptide-MHC complex that comprises a same MHC and a different peptide in comparison to the immunizing peptide-MHC complex.

8.  Applicant’s amendment has overcome the prior rejection of record of claims 1-4, 7-10, 12, 14-18 and 21-24 under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

9.  Applicant’s amendment and response filed 10/4/21 has overcome the prior rejection of claims 1-4, 7-10, 12, 14-18, 21 and 24 under 35 U.S.C. 103 as being unpatentable over US 2011/0293623 A1 (pub. Date 12/1/2011) in view of Alanio et al (Blood, 2010, 115(18): 3718-3725) and Scriba et al (J. Immuno. 2005, 175: 6334-6343).  

Applicant has presently amended instant base claim 1 to recite that the step of excluding cells that bind to a decoy peptide MHC (p:MHC) complex is performed prior to forming the hybridoma, whereas the primary art reference is focused on assessing immune sera for p:MHC specificity, then isolating B cells or isolating B cells that bind to beads having disposed thereon the relevant p:MHC complex, followed by hybridoma production, selection of antibodies that recognize the relevant complex while not recognizing irrelevant complexes.  In addition, Applicant references the Declaration of co-Inventor Fife filed 10/4/21 that evidences that the method of the presently claimed invention with the step of excluding cells that bind to a decoy p:MHC complex prior to forming hybridomas provides advantages in percentage of hybridomas found to produce antibodies specific to the relevant immunizing p:MHC complex when screened (0.4% clones producing specific antibody from hybridomas made with immune B cells, less than or equal to 13.5%  clones producing specific antibody from hybridomas produced from B cells screened for binding to the relevant p:MHC complex, 100% of clones producing specific antibody from hybridomas made with immune B cells further screened with a decoy p:MHC comprising a same MHC but different peptide than was used to immunize the subject), significantly conserving time and resources (see para 8 and 9 in the said Declaration).

10.  Applicant’s amendment and response filed 10/4/21 has overcome the prior rejection of claims 22 and 23 under 35 U.S.C. 103 as being unpatentable over US 2011/0293623 A1 (pub. Date 12/1/2011) in view of Alanio et al (Blood, 2010, 115(18): 3718-3725) and Scriba et al (J. Immuno. 2005, 175: 6334-6343) as applied to claims 1-4, 7-10, 12, 14-18, 21 and 24 above, and further in view of Tam et al (PNAS 1606050113, published online October 4, 2016, pages E6639-E6648), for the reasons of record enunciated above in this office action.  

11.  No claim is allowed.

12.  Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARIANNE DIBRINO whose telephone number is (571)272-0842.  The examiner can normally be reached on M, T, Th, F.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

If attempts to reach the examiner by telephone are unsuccessful, the Examiner’s supervisor, DANIEL KOLKER can be reached on 571-272-3181.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Marianne DiBrino/
Marianne DiBrino, Ph.D.
Patent Examiner 
Group 1640
Technology Center 1600

/G. R. EWOLDT/Primary Examiner, Art Unit 1644